Order entered July 26, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00721-CV

        MARK A. TICER, D/B/A LAW OFFICE OF MARK A. TICER, Appellant

                                               V.

     REED MIGRAINE CENTERS OF TEXAS, PLLC, KENNETH L. REED, M.D.,
           NEURO STIM TECHNOLOGIES, LLC, CASEY GRIFFITH,
               AND KLEMCHUCK KUBASTA, LLP, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03338-B

                                           ORDER
       Before the Court is court reporter Lanetta Williams’s July 25, 2017 request to extend

time to file the reporter’s record.   We GRANT Ms. Williams’s request and ORDER the

reporter’s record filed on or before August 25, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE